Title: To Thomas Jefferson from David Gelston, 9 October 1806
From: Gelston, David
To: Jefferson, Thomas


                        
                            Dear Sir,
                             New York Octo. 9th. 1806
                        
                        Your letter of the 9th ultimo I had the honour to recieve in due course, and agreeably to your request I
                            opened the box, which contained a machine, it was valued at 20 dollars, upon which sum the duty has been calculated.
                        No opportunity has offered until this day, when I have sent it (box G No. 4) by Capt. Harbel in the Sloop
                            Astrea bound to Georgetown to the care of Mr. Gallatin—Capt Harbel has promised to deliver it with several articles he
                            has in charge for that Gentleman—at foot is the amount I have advanced—
                  I am, very sincerely, and truly yours,
                        
                            David Gelston
                     
                        
                    
                     dollars 11-00
                  
               